DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 2/23/2021. As directed by the amendment: claims 1, 8 and 17 have been amended; claims 6-7, 19, and 25 have been cancelled; and claims 28-31 have been added. Thus, claims 1-4, 8-9, 17, 20-22, and 26-31 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 12 recites “wherein imaging device” but should read “wherein the imaging device”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, 17, 20-22, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 1 recites “moving the catheter to move the imaging device such that the balloon is positioned over the imaging device” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure.
Claim 17 recites “moving the catheter to move the imaging device such that the balloon is positioned over the imaging device” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure. 
Claim 28 recites “an imaging device positioned over the inner member” however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure. Applicant relies on Paragraph [0015], however the relied upon passage makes no mention of the claim limitation stated above.
Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the imaging device is in a stationary device adjacent the treatment area and moving the imaging device, does not reasonably provide enablement for withdrawing the catheter prior to performing a second imaging such that the balloon is positioned away from the treatment area and again positioned the balloon adjacent the treatment area after the second imaging.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Per MPEP 2164.01.(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 

(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
-In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 	Claims 3-4 are directed to withdrawing the catheter prior to performing a second imaging such that the balloon is positioned away from the treatment area and then positioning the balloon adjacent the treatment area (factor B). The state of the prior art such that a movable imaging device would allow for the imaging device to and the balloon to move relative to one another, however it is not well known to have to withdraw the catheter such that balloon is positioned away and then repositioning the balloon adjacent the treatment area (factor C, D, E). There is little direction provided by the specification and drawings as to how this is accomplished (factor F). Further, the specification does not disclose examples of how or why you would want to withdraw the balloon and then reposition the balloon (factor G). Thus, the disclosure is lacking enablement because it would require undue experimentation with regard to how and why you would withdraw the balloon and then reposition the balloon (factor H).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites performing a second imaging to thereby assess an apposition of the drug eluting coating and the treatment area, however claim 1 already recites imaging the drug eluting coat and treatment area to thereby assess an apposition of the drug eluting coating and the treatment area. It is unclear if these steps of imaging and assessing are the same or different. For purposes of examination, the Examiner will interpret them as being the same. 
Claim 21 recites performing a second imaging, however claim 1 already recites imaging (a second time). It is unclear if these steps of imaging are the same or different. For purposes of examination, the Examiner will interpret them as being the same. 
Claim 22 recites performing a subsequent imaging and using a second pressure, however claim 17 already recites a subsequent imaging and a second pressure. It is unclear if these subsequent imagings and second pressures are the same or different. For purposes of examination, the Examiner will interpret them as being the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 17, 20, 22, 26, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Patent 5,421,338 A) in view of Dror et al. (US Patent 5,102,402 A).
Regarding claim 17, Crowley discloses a method for using a catheter for treating a treatment area in a vessel of a patient (Figs. 18-18e, Crowley), the method comprising: 
inserting the catheter (110, Crowley) into the vessel (Fig. 18, Crowley), the catheter comprising an imaging device (146, Crowley) and a balloon (116, Crowley); 
initially imaging the vessel with the imaging device to thereby identify the treatment area within the vessel (Col 21, lines 54-55, Crowley); 
positioning the balloon to be adjacent to the identified treatment area within the vessel (Fig. 18a, Crowley); 
inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the external surface of the balloon to the identified treatment area (Fig. 18b, Crowley),
moving the catheter to move the imaging device such that the balloon is positioned over the imaging device (Figs. 18-18a, Crowley); 
performing a subsequent imaging and the treatment area to thereby assess an apposition of the treatment area (Col 22, lines 60-62, Crowley); and 
if the apposition of the treatment area is assessed to be incomplete, inflating the balloon using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the treatment area (Col 22, lines 60-66, Crowley).
Crowley is silent regarding
the balloon having a drug eluting coating coated directly on an outer surface of the balloon;
inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the drug eluting coating directly from the external surface of the balloon to the identified treatment area;
performing the subsequent imaging the drug eluting coating to thereby assess an apposition of the drug eluting coating; and 
the drug eluting coating is assessed to be incomplete, inflating the balloon using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the drug eluting coating.
Dror teaches a method for using a catheter (10, Dror) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Col 4, lines 39-44, Dror), the catheter comprising a balloon (12, Dror) having a drug eluting coating coated directly on an outer surface of the balloon (16, Abstract, Col 2, lines 38-44, Col 4, lines 21-24, Fig. 8, Dror); 
positioning the balloon to be adjacent to the identified treatment area within the vessel (Col 4, lines 39-44, Dror); 
inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the drug eluting coating directly from the external surface of the balloon to the identified treatment area (Col 5, lines 57-59, Dror).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the balloon and method of Crowley to incorporate the teachings of Dror to incorporate a drug eluting coating coated directly on an outer surface of the balloon and inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the drug eluting coating directly from the external surface of the balloon to the identified treatment area in order to end the possibility of restenosis or re-occlusion of the vessel at the treatment site and apply drug and other agents directly to the vessel wall where needed (Col 4, lines 51-55, Dror). The modification of Crowley in view of Dror would teach performing a subsequent imaging the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area; and if the apposition of the drug eluting coating and the treatment area is assessed to be incomplete, inflating the balloon using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the drug eluting coating and the treatment area because the drug eluting coating of Dror would be applied to the identified treatment area, therefore the subsequent imaging of Crowley would thereby also including imaging the drug eluting coating to thereby assess an apposition of the drug eluting coating; and if the apposition of the drug eluting coating is assessed to be incomplete, inflation of the balloon 
Regarding claim 20, Crowley in view of Dror disclose method as defined in claim 17, wherein the treatment area is a lesion, stenosis or nerve plexus (Col 21, lines 6-7, Crowley).  
Regarding claim 22, Crowley in view of Dror disclose method of claim 17 further comprising: 
after inflating the balloon, performing a subsequent imaging of the vessel with the imaging device to thereby identify gaps between the drug eluting coating (16, Dror) and the treatment area within the vessel (Col 22, lines 60-62, Crowley); and 
if the subsequent imaging identifies one or more gaps between the drug eluting coating (16, Dror) and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure (Col 22, lines 60-66, Crowley).    
Regarding claim 26, Crowley in view of Dror disclose the method as defined in claim 17 wherein the drug eluting coating substantially covers the outer surface of the balloon (Figs. 1 and 8, Dror). 
Regarding claim 28, Crowley discloses a method for using a catheter for treating a treatment area in a vessel of a patient (Figs. 18-18e, Crowley), the method comprising: 
inserting the catheter (110, Crowley) into the vessel (Fig. 18, Crowley), the catheter comprising an inner member (159, Crowley) defining a guidewire lumen (Fig. 17c, Crowley), a balloon (140, Crowley) positioned over the inner member (Fig. 17b, Crowley), and an imaging device (146, Crowley) positioned over the inner member (Fig. 18, Crowley), wherein the imaging device and the balloon are movable longitudinally relative to one another (Figs. 18-18e, Crowley); 
performing imaging of a lumen of the vessel with the imaging device to thereby identify the treatment area within the lumen of the vessel (Col 21, lines 54-55, Crowley); 
positioning the balloon adjacent the treatment area identified by the imaging (Fig. 18a, Crowley); and 
after positioning the balloon adjacent the treatment area, inflating the balloon to thereby apply the balloon to at least a portion of the treatment area (Fig. 18b, Crowley).  
Crowley is silent regarding
a drug eluting coating positioned on the balloon;
the drug eluting coating positioned on the balloon to at least a portion of the treatment area.
Dror teaches a method for using a catheter (10, Dror) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Col 4, lines 39-44, Dror), the catheter comprising a balloon (12, Dror), a drug eluting coating positioned on the balloon (16, Abstract, Col 21, lines 38-44, Col 4, lines 21-24, Fig. 8, Dror); 
positioning the balloon adjacent the treatment area (Col 4, lines 39-44, Dror); and 
after positioning the balloon adjacent the treatment area, inflating the balloon to thereby apply the drug eluting coating positioned on the balloon to at least a portion of the treatment area (Col 5, lines 57-59, Dror).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter and method of Crowley to incorporate the teachings of Dror to incorporate a drug eluting coating positioned on the balloon and inflating the balloon to thereby apply the drug eluting coating positioned on the balloon to at least a portion of the treatment area in order to end the possibility of restenosis or re-occlusion of the vessel at the treatment site and apply drug and other agents directly to the vessel wall where needed (Col 4, lines 51-55, Dror).
Regarding claim 29, Crowley in view of Dror disclose the method of claim 28, wherein the positioning of the balloon adjacent the treatment area identified by the imaging includes holding the imaging device in a stationary position (Fig. 18a, Crowley) and moving the balloon relative to the imaging device to position the balloon adjacent the treatment area identified by the imaging (Figs. 18-18a, Col 21, lines 6-9, Crowley).  
Regarding claim 31 Crowley in view of Dror disclose the method of claim 28.
Crowley in view of Dror are silent regarding
wherein the imaging device is rotatable and the imaging of the lumen of the vessel with the imaging device includes rotating the imaging device during the imaging.
In another embodiment of Crowley, Crowley teaches wherein the imaging device (146, Crowley) is rotatable (Col 18, lines 22-23, Crowley).
(146 of Figs. 18-18e) for another (146 of Fig. 17a) to obtain predictable results (Imaging). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the imaging device of Crowley to incorporate the teachings of Crowley to incorporate being rotatable in order to allow a complete image of the treatment area. The modification of Crowley in view of Dror would teach the imaging of the lumen of the vessel with the imaging device includes rotating the imaging device during the imaging because Crowley of Figs. 18-18e teaches imaging of the lumen of the vessel with the imaging device and Crowley of Fig. 17a teaches a rotating imaging device.
Claims 1, 8-9, 21, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Patent 5,421,338 A) in view of Dror et al. (US Patent 5,102,402 A) further in view of Eberle (US Patent 5,167,233 A).
Regarding claim 1, Crowley discloses a method for using a catheter for treating a treatment area in a vessel of a patient (Figs. 18-18e, Crowley), the method comprising: 
inserting the catheter (110, Crowley) into the vessel (Fig 18, Crowley), the catheter comprising: 
a balloon (116, Crowley); and  
 		an imaging device (146, Crowley);
performing a first imaging of a lumen of the vessel with the imaging device to thereby identify the treatment area within the lumen of the vessel (Col 21, lines 54-55, Crowley); 
positioning the balloon adjacent the treatment area identified by the first imaging (Fig. 18a, Crowley) wherein imaging device is in a stationary position adjacent the treatment area (Fig. 18a, Crowley); 
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure to thereby apply the outer surface of the balloon to at least a portion of the treatment area (Fig. 18b, Crowley);
(Col 22, lines 60-62, Crowley).  
Crowley is silent regarding
the catheter comprising:
	a drug eluting coating coated directly to an outer surface of the balloon;
inflating the balloon using a first pressure to thereby apply the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area;
moving the catheter to move the imaging device such that the balloon is positioned over the imaging device; and
while moving the imaging device, imaging the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area.
Dror teaches a method for using a catheter (10, Dror) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Col 4, lines 39-44, Dror), the catheter comprising: 
a balloon (12, Dror); 
 		a drug eluting coating coated directly to an outer surface of the balloon (16, Abstract, Col 2, lines 38-44, Col 4, lines 21-24, Fig. 8, Dror); and  
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure to thereby apply the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area (Col 5, lines 57-59, Dror).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter and method of Crowley to incorporate the teachings of Dror to incorporate a drug eluting coating coated directly to an outer surface of the balloon and inflating the balloon using a first pressure to thereby apply the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area in order to end the possibility of restenosis or re-occlusion of the vessel at the treatment site and apply drug and other agents directly to the vessel wall where needed (Col 4, lines 51-55, Dror). The modification of Crowley in view of Dror would teach imaging the drug eluting coating and the treatment area to thereby assess an apposition of the drug 
Crowley in view of Dror are silent regarding
moving the catheter to move the imaging device such that the balloon is positioned over the imaging device; and
while moving the imaging device, imaging the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area.  
Eberle teaches a method for using a catheter (Fig. 6A, Eberle) for treating a treatment area in a vessel of a patient, the method comprising: 
moving the catheter to move an imaging device (44, Eberle) such that a balloon (18, Eberle) is positioned over the imaging device (Fig. 6a, Col 7, lines 18-24, Eberle); and
while moving the imaging device, imaging the treatment area to thereby assess an apposition of the treatment area (Col 7, lines 18-24, Eberle).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Crowley in view of Dror to incorporate the teachings of Eberle to incorporate moving the catheter to move the imaging device such that the balloon is positioned over the imaging device; and while moving the imaging device, imaging the treatment area to thereby assess an apposition of the treatment area in order to generate a complete image of the stenosis while the balloon is inflated (Col 7, lines 8-11, Eberle). The modification of Crowley in view of Dror further in view of Eberle would teach while moving the imaging device, imaging the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area because the drug eluting coating of Dror would be applied to at least a portion of the treatment area after inflation, therefore the imaging of Eberle would thereby also include imaging the drug eluting coating of Dror to thereby assess the apposition of the drug eluting coating of Dror as well.
Regarding claim 8, Crowley in view of Dror further in view of Eberle disclose the method as defined in claim 1, wherein, if the apposition of the drug eluting coating (16, Dror) and the treatment area (18b, Crowley), the method further comprises inflating the balloon using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the drug eluting coating (16, Dror) and the treatment area (Figs. 18c-18d, Col 22, lines 63-66, Crowley).  
Regarding claim 9, Crowley in view of Dror further in view of Eberle disclose the method as defined in claim 1, wherein the treatment area is a lesion, stenosis or nerve plexus (Col 21, lines 6-7, Crowley).  
Regarding claim 21, Crowley in view of Dror further in view of Eberle disclose method of claim 1 further comprising: after inflating the balloon (Fig. 18b, Crowley), performing a second imaging of the lumen of the vessel with the imaging device to thereby identify gaps between the drug eluting coating (16, Dror) and the treatment area within the lumen (Col 22, lines 60-62, Crowley); and 
if one or more gaps are identified between the drug eluting coating (16, Dror) and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure (Col 22, lines 60-66, Crowley).  
Regarding claim 27, Crowley in view of Dror further in view of Eberle disclose the method as defined in claim 1 wherein the drug eluting coating substantially covers the outer surface of the balloon (Figs. 1 and, 8, Dror).   
Regarding claim 30, Crowley in view of Dror disclose the method of claim 29.
Crowley in view of Dror are silent regarding
further comprising: 
with the balloon inflated, moving the imaging device through the balloon.  
Eberle teaches a method for using a catheter (Fig. 6A, Eberle) for treating a treatment area in a vessel of a patient, the method comprising: 
with a balloon (18, Eberle) inflated (Col 7, line 20, Eberle), moving a imaging device (44, Eberle) through the balloon (Col 7, lines 18-24, Eberle).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Crowley in view of Dror to incorporate the teachings of Eberle to incorporate with the balloon inflated, moving the imaging device through the balloon in order to generate a complete image of the stenosis while the balloon is inflated (Col 7, lines 8-11, Eberle)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Patent 5,421,338 A) in view of Dror et al. (US Patent 5,102,402 A) further in view of Eberle (US Patent 5,167,233 A) further in view of Maschke (US Publication 2005/0192496 A1).
Regarding claim 2, Crowley in view of Dror further in view of Eberle disclose the method as defined in claim 1, further comprising: 
deflating the balloon (Col 23, lines 8-9, Crowley); and 
withdrawing the catheter such that the balloon is positioned away from the treatment area (Col 23, lines 8-9, Crowley), wherein the drug eluting coating remains in contact with the treatment area (Col 4, lines 51-61, Col 5, lines 57-59, Dror).  
Crowley in view of Dror further in view of Eberle are silent regarding
withdrawing the catheter such that the imaging device is positioned away from the treatment area.
Maschke teaches a method for using a catheter (1, Maschke) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Paragraph [0029], lines 1-2, Maschke), the catheter comprising: 
a balloon (110, Maschke); 
 		a drug eluting coating (11, Paragraph [0025], lines 4-5, Maschke) coated to an outer surface of the balloon (Fig. 2, Paragraph [0025], lines 3-4, Maschke); and  
 		an imaging device (14, Maschke);
performing a first imaging of a lumen of the vessel with the imaging device to thereby identify the treatment area within the lumen of the vessel (Paragraph [0029], lines 8-12, Maschke); 
positioning the balloon adjacent the treatment area identified by the first imaging (Paragraph [0029], lines 12-15, Maschke);
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure to thereby apply the drug eluting coating on the outer surface of the balloon to at least a portion of the treatment area (Paragraph [0029], lines 18-24, Maschke);
(Paragraph [0029], line 31, Maschke).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Crowley in view of Dror further in view of Eberle to incorporate the teachings of Maschke to incorporate withdrawing the catheter such that the imaging device is positioned away from the treatment area in order to completely remove the device from the body after completion of the procedure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-9, 17, 20-22, and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783     

/BRANDY S LEE/Primary Examiner, Art Unit 3783